 1   AARON D. FORD
      Attorney General
 2   DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
 6
     Attorneys for Defendant
 7   Romeo Aranas

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   CLIFFORD W. MILLER,
                                                              Case No. 3:17-cv-00068-MMD-WGC
11                                Plaintiff,
                                                              STIPULATION AND ORDER FOR
12   v.                                                    EXTENSION OF TIME TO RESPOND TO
                                                               MOTION FOR PRELIMINARY
13   ROMEO ARANAS, et al.,                                INJUNCTION (ECF NO. 38) (Second Request)

14                                Defendants.

15          Plaintiff, Clifford W. Miller, by and through counsel, Terri Keyser-Cooper, Esq. and Defendant
16   Romeo Aranas, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and

17   Douglas R. Rands, Senior Deputy Attorney General, hereby stipulate and agree that the time for

18   Defendants to file a response to Plaintiff’s Motion for Preliminary Injunction, ECF No. 38, shall be

19   extended two weeks, until January 2, 2020.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
 1           The purpose of the Stipulation is to allow the defendant additional time to evaluate the Motion,

 2   and discuss possible resolutions of this claim. Due to the holiday season, and Counsel’s schedule, it has

 3   not been possible responds to this matter by the due date of December 17, 2019. Additionally, Counsel for

 4   the Defendant has been ill, and unable to complete the negotiations required to investigate the possibility

 5   of resolution. Therefore, the parties stipulate and request an additional two weeks, or until January 2, 2020

 6   until the response is due.

 7           DATED this 17th day of December, 2019.

 8                                                            AARON D. FORD
                                                              Attorney General
 9
10   By: __/s/ Terri Keyser-Cooper____________                By: ___/s/ Douglas R. Rands________________
         Terri Keyser-Cooper, Esq.                                DOUGLAS R. RANDS, Bar No. 3572
11       Law Offices of Terri Keyser-Cooper                       Senior Deputy Attorney General
         1130 Wakefield Trail                                     Attorneys for Defendants
12       Reno, Nevada 89532
        Attorney for Plaintiff
13

14

15
                                                    IT IS SO ORDERED:
16
17
                                                    U.S. MAGISTRATE JUDGE
18
                                                            December 18, 2019
                                                    DATED: __________________
19

20

21

22

23

24

25

26

27

28
                                                          2
